DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10536467. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10536467
Claim 1: A method comprising:
storing, by a vehicle, video content;
 sending by the vehicle and to a first wireless networking device, a first portion of the video content for storage at a computing device;
sending by the vehicle and to a second wireless networking device, a second portion of the video content for storage at the computing device; and
receiving by the vehicle and from the computing device, a copy of the video content comprising the first portion and the second portion.
Claim 1: A method comprising:
determining, by a computing device and for a plurality of wireless networking devices expected to receive at least a portion of video content, one or more expected connected durations;
fragmenting, by the computing device and according to one or more segment sized based on one or more segment sized based on the one or more expected connection durations, the video content into a plurality of segments;
sending, by the computing device and to a first wireless networking device of the plurality of wireless networking devices, a first segment of the plurality of segments;
determining, by the computing device, a connection transition from the first wireless networking device to a second wireless networking device of the plurality of wireless networking devices; 
sending, by the computing device and to the second wireless networking device, a second segment of the plurality of segments; and
sending, by the computing device, remaining segments of the plurality of segments until all the plurality of segments are sent.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of fragmenting video distribution to a different wireless network by vehicle; and differing in that the claims of the '467 patent explicitly recite according to one or more segment sized based on one or more segment sized based on the one or more expected connection durations and connection transition from the first wireless networking device to a second wireless networking device of the plurality of wireless networking devices. Thus, the claims of the ‘467 patent are rendered as obvious variants of the instant claims.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10075452. Although the claims at issue are not identical, they are not patentably distinct from each other (see table below).
Instant Application
U.S. Patent No. 10075452
 Claim 1: A method comprising:
storing, by a vehicle, video content;
 sending by the vehicle and to a first wireless networking device, a first portion of the video content for storage at a computing device;
sending by the vehicle and to a second wireless networking device, a second portion of the video content for storage at the computing device; and
receiving by the vehicle and from the computing device, a copy of the video content comprising the first portion and the second portion.
Claim 1: A method comprising:
     receiving, by a computing device and from a first wireless networking device, a first validating information for validating a first content item;
     recording, by the computing device and after the receiving, the first content item;
     inserting, by the computing device and into the first content item, a first validation tag based on the first validating information; and
     sending, by the computing device and to a second wireless networking device, the first content item with the first validation tag. 


Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to a method of transmitting/sending content portion to a different wireless networking device ; and only differing in that the claims of the '452 patent explicitly recite receiving, by a computing device and from a first wireless networking device, a first validating information for validating a first content item;  recording, by the computing device and after the receiving, the first content item. Thus, the claims of the ‘452 patent are rendered as obvious variants of the instant claims.
Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.

Response to Amendments
	The previous grounds of rejection based on Matthew reference is withdrawn in view of Applicant’s argument filed on 2/22/2022. However, claims 1-20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of U.S. Patent No. 10536467 and U.S. Patent No. 10075452 due to missing Terminal Disclaimer.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
USPTO Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435